Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Claims 1-20 are pending in this office action. 

Priority
Priority claimed to PRO 62/687,403, filed 06/20/2018.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 14-20 are directed to a computer-readable storage media. The specification by describing many forms of the storage media (para 0017) leaves the definition of computer-readable storage media open-ended. Further, in para 0097, specification discloses many other forms of computer-readable media (and not “storage media”) which again is left open-ended. Consequently, the broadest reasonable interpretation of a claim drawn to a computer-readable storage media (also called computer readable medium and other such variations) could cover forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent about its definite form (See MPEP 2111.01). Since the broadest reasonable interpretation of a claim covers a signal per se, claims 14-20 are rejected under 35 US.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). The Examiner suggests amending the instant claims by narrowing the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory computer-readable storage media” or “computer-readable storage device” to the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over various claims of application# 16/232,139, now patent# 11,169,935 (referred to as ‘935 hereinafter). With regards to ‘935, claims 1-20 of ‘935 patent claim the limitations set forth in various instant claims. Particularly, the instant independent claim 1 is covered by the subject matter of the comparatively narrower independent claim 1 and claim 8 of ‘935; the instant independent claim 8 is covered by the subject matter of the comparatively narrower independent claim 11 and claim 15 of ‘935; the instant independent claim 14 is covered by the subject matter of the comparatively narrower independent claim 17 and claim 21 ‘935. 
Further, the instant claims 2-7 are anticipated by various combinations of limitations as claimed in claims 1-13 of ‘935. The instant claims 9-13 are similar to instant claims 2-7 respectively. The instant claims 15-20 are similar to instant claims 2-7 respectively. As various limitations in the above claims of ‘935 cover the limitations of the instant claims, the instant claims are not patentably distinct from the specified claims of ‘935 as discussed above.
Further, the method and computer program product (computer-readable medium) claims carry out method steps in a computing environment of the apparatus/system. Therefore, it would be obvious to be able to carry out steps of a method, using a system or apparatus or by computer executable computer program product code stored in a statutory computer readable medium executed by a processor.
This is a non-provisional obviousness type double patenting rejection because the conflicting claims have been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 8-9, 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mundra et al. (US 2015/0249654 A1, hereinafter Mundra), in view of Satpathy et al. (US 2017/0093571 A1, Satpathy hereinafter).
For claim 1, Mundra teaches an apparatus comprising: one or more processors coupled to or host one or more of a security engine circuitry, an initialization manager circuitry, and a transfer manager circuitry (Abstract; Fig. 1, 4, 11; para 0023-0025, 0031, 0071 – securing data, initialization process, and pipelined stages to handle simultaneous block ciphering, included in processing engines of a security device used in secure data transfer or exchange), wherein: 
the initialization manager circuitry to initialize the security engine circuitry with an initialization vector and a secret key (para 0071-0072, 0080-0082, 0085 – security context stored in the memory of the device or the security engine, comprising initial vector; para 0192-0193, 0201 – initialization vector initializing the key for data encryption process initiation);
the transfer manager circuitry to initiate a data transfer operation between a a data storage and an accelerator device in response to initialization of the security engine circuitry, wherein initiating the data transfer operation includes initiating a memory-mapped input/output (I/0) operation with an input data block (para 0027, 0071-0072, 0076, 0085-0088, 0123, 0126, 0193 - packets or chunks from the memory are transferred to one or more accelerators in a pipelined process after initialization based on the initialization vector and the key, wherein the memory mapped registers are defined (initializing) (Table 6) and used as input block); and 
the security engine circuitry to perform an authenticated cryptographic operation associated with the data transfer operation (Fig. 9-11; para 0068, 0082, 0085, 0096, 0112, 0158 – encryption with authentication, or authentication following by hashing, associated with data transfer).
Although secure or trusted data transfer among variety of components in the secure system is a routinely well-known process associated with data exchanges in a secure environment which is also the subject of the teachings in Mundra wherein execution processes are associated with the disclosed environment offering data processing comprising secure execution environment (para 0088, 0164), and furthermore, although trusted environment is simply a relative term associated with subjective preference of treating a secure environment with varying degrees of trust (to mark it as “trusted”), Mundra does not appear to explicitly teach, however Satpathy teaches initiating a data transfer operation between a trusted execution environment and an accelerator device (Fig. 1, 13, 14; para 0084,  0090-0091, 0100, 0107-0110 – processors with protected memory providing trusted execution environment, and interconnected to accelerator(s) associated with cryptographic communication and cryptographic acceleration).
Based on Mundra in view of Satpathy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize teachings of Satpathy in the system of Mundra, to apply cryptographic communications between trusted/authenticated secure components of any system in conjunction with other performance enhancer modules such as accelerators, in order to improve system’s efficiency and security.

For claim 2, Mundra in view of Satpathy teaches the claimed subject matter as discussed above. Mundra further teaches wherein in performing the authenticated cryptographic operation, the security engine circuitry is further to: perform a cryptographic operation with a block cipher pipeline on the input data block to generate an output data block; and generate a final authentication tag value based on a ciphertext block, wherein the ciphertext block comprises the input data block or the output data block (Fig. 9-11; para 0068, 0082, 0085, 0096, 0112, 0158, 0306 – encryption with authentication, or authentication following by hashing, associated with data transfer, wherein various mechanisms associated with authentication tags exist including obtaining tags from encrypted text in the pipeline including input and/or output data blocks).

For claim 7, Mundra in view of Satpathy teaches the claimed subject matter as discussed above. Mundra further teaches wherein the one or more processors are coupled to a memory and comprise one or more applications processors or one or more graphics processors (Fig. 1, 4, 11, 20; para 0023-0025, 0029, 0286, 0289 - processors, memory and graphics processors are coupled in the system).

As to claim 8, the claimed limitations are similar to those of claim 1, except claim 8 is drawn to a method which is as performed by the apparatus of claim 1. Therefore claim 8 is rejected according to claim 1 above.

As to claim 9, the claimed limitations are similar to those of claim 2. Therefore claim 9 is rejected according to claim 2 above.

As to claim 14, the claimed limitations are similar to those of claim 1, except claim 14 is drawn to a computer-readable medium having stored thereon instructions (Fig. 1; para 0024-0026, 0286, 0289; Table 2) which, when executed, cause one or more processors to facilitate operations comprising steps of the method of claim 1. Therefore claim 14 is rejected according to claim 1 above.

As to claim 15, the claimed limitations are similar to those of claim 2. Therefore claim 15 is rejected according to claim 2 above.

As to claim 20, the claimed limitations are similar to those of claim 7. Therefore claim 20 is rejected according to claim 7 above.


Allowable Subject Matter
Claims 3-6, 10-12 and 16-19 are objected to as being dependent upon rejected independent base claims, but would be allowable if incorporated in their respective independent base claims including all of the limitations of the base claims and any intervening claims, in addition to overcoming the above-mentioned rejections associated with these claims and/or their parent claims.
    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH JHAVERI whose telephone number is (571)270-7584. The examiner can normally be reached on Mon-Fri 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAYESH M JHAVERI/Primary Examiner, Art Unit 2433